United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-1861
                                 ___________

Darnell C. Porter,                       *
                                         *
            Appellant,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Perry Wyse, Investigator, 20th Judicial *
Drug Crime Task Force,                   * [UNPUBLISHED]
                                         *
            Appellee,                    *
                                         *
John Does, Conway County Probation/ *
Parole Office and 20th Judicial Drug     *
Crime Task Force,                        *
                                         *
            Defendant,                   *
                                         *
Brian Tatum, Investigator, 20th Judicial *
Drug Crime Task Force,                   *
                                         *
            Appellee.                    *
                                  ___________

                           Submitted: November 29, 2011
                              Filed: December 5, 2011
                               ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.

                                 ___________
PER CURIAM.

       Arkansas inmate Darnell Porter appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action against Van Buren County police
officers Perry Wyse and Brian Tatum. After careful de novo review, see Reed v. City
of St. Charles, Mo., 561 F.3d 788, 790-91 (8th Cir. 2009), this court concludes that
summary judgment was proper. The undisputed evidence shows that Wyse
objectively had probable cause to arrest and detain Porter because Porter violated his
parole conditions and his parole officer had instructed Wyse to take him into custody.
See Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) (probable
cause for warrantless arrest exists when police officer has reasonably trustworthy
information that is sufficient to lead person of reasonable caution to believe suspect
has committed or is committing crime); Medlock v. State, 89 S.W.3d 357, 366-67
(Ark. Ct. App. 2002) (parolee may be detained based on probable cause); see also
United States v. Brown, 217 F.3d 605, 607 (8th Cir. 2000) (police officer’s intent is
irrelevant as long as there is sufficient objective evidence establishing probable cause
for arrest).

      This court finds no abuse of discretion in the district court’s decision to deny
Porter’s request for additional discovery and rule on the summary judgment motion.
See Ray v. Am. Airlines, Inc., 609 F.3d 917, 922 (8th Cir. 2010).

      This court affirms. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.

                                          -2-